DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25 and 28 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Imazu (U.S. Publication No 2012/0302124 A1)
	With respect to claim 23, Imazu discloses a prefabrication element for manufacturing a light emitting unit that is free of a printed circuit board (PCB) (see Figure 14), comprising: a light guide element [5] with a planar first side and an opposing second side, a plurality of surface-mount LED components [3] embedded within the light guide element such that bodies of the LED components are mostly or completely embedded within the light guide element while contact terminals [3a,3b] of the LED components reach to or extend from the first surface of the light guide element first side of the light guide element (see Figure 14; multiple [3] LEDs within the prefabrication element), and a removable cover sheet [80] covering the first surface of the light guide element (See Figure 10). 
	With respect to claim 24, Imazu discloses a light emitting unit free of a printed circuit board (PCB) (See Figure 14) comprising a light guide element [5] with a substantially planar first surface, a plurality of surface-mount LED components [3] embedded within the light guide element such that bodies of the LED components are mostly or completely embedded within the light guide element while contact terminals [3a,3b] of the LED components reach to or extend from the first surface of the light guide element, electrical conductors [23n,23p] formed on the first surface of the light guide element, the electrical conductors being galvanically connected to at least some of the contact terminals of the LED components (see Figure 14; multiple [3]), and a dielectric layer [25] on top of the first surface of the light guide element, covering the electrical conductors and the LED components (See ¶[0089]; on top of first surface of the light guide element and covering edges of LED components and covering top of [23n] and 23p] (see Figure 26)
	With respect to claim 25, Imazu discloses wherein comprising a heatsink [70] attached to the dielectric layer (see ¶[0072]; heat dissipates through [70])
	With respect to claim 28, Imazu discloses wherein the light guide element is provided with down-conversion material that converts at least some part of the incident light emission to a lower energy light emission (See ¶[0069]; fluorescent particles)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 32-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (U.S. Publication No 2012/0302124 A1) in view of West (U.S. Publication No. 2012/0175643 A1) 
	With respect to claim 26, Imazu fails to disclose a connector assembly embedded within the light guide element such that a base part of the connector assembly is mostly or completely embedded within the light guide element while contact terminals of the connector assembly reach to or extend from the first surface of the light guide element, the electrical conductors being galvanically connected to at least some of the contact terminals of the connector assembly.
	In the same field of endeavor, West teaches a connector assembly embedded within the light guide element such that a base part [34] of the connector assembly is mostly or completely embedded within the light guide element while contact terminals [31] of the connector assembly reach to or extend from the first surface of the light guide element, the electrical conductors [24] being galvanically connected to at least some of the contact terminals of the connector assembly (see Figure 3).	Connector assemblies as taught by West would allow for redistribution of the conductive lines of the light emitting device and thereby provide increased accuracy of position of the conductor path (See ¶[0043]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 32, the combination of Imazu and West discloses a heatsink [70] attached to the dielectric layer (see Imazu ¶[0072]; heat dissipates through [70]).
	With respect to claim 33, the combination of Imazu and West discloses wherein the light guide element is provided with down-conversion material that converts at least some part of the incident light emission to a lower energy light emission (See Imazu ¶[0069]; fluorescent particles).
	With respect to claim 35, the combination of Imazu and West discloses wherein the light guide element is provided with down-conversion material that converts at least some part of the incident light emission to a lower energy light emission (See Imazu ¶[0069]; fluorescent particles).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (U.S. Publication No 2012/0302124 A1) in view of Cramer (U.S. Publication No. 2016/0351619 A1)
	With respect to claim 31, Imazu fails to disclose wherein power rating of a light emitting unit is 10 W or more.	In the same field of endeavor, Cramer teaches wherein power rating of a light emitting unit is 10 W or more (See ¶[0002]).	The implementation of light emitting units of 10 W or more as taught by Cramer allows for high power emission, increasing lumens of the light emission (see ¶[0002]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (U.S. Publication No 2012/0302124 A1) in view of Francis et al. (U.S. Publication No. 2019/0280043 A1; hereinafter Francis).
	With respect to claim 27, Imazu fails to explicitly disclose wherein the light emitting unit comprises at least ten LED components.	In the same field of endeavor, Francis teaches wherein the light emitting unit comprises at least ten LED components [10’] (see Figure 2).	The string of at least ten LEDS as taught by Francis allows for increased lumen emission of the overall LED device (See ¶[0109]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 29, Imazu fails to explicitly disclose wherein is configured to emit light simultaneously at wavelength regions of 400 to 500 nm and at wavelength regions of 550 to 700 nm.	In the same field of endeavor, Francis teaches wherein is configured to emit light simultaneously at wavelength regions of 400 to 500 nm and at wavelength regions of 550 to 700 nm. (See ¶[0042]). 	The emission of specific ranges of wavelengths as taught by Francis allows for specified color assignments of total emission of light, allowing for high control of the warmth and hue of light emitted from the overall device (See Francis ¶[0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 30, Imazu fails to disclose wherein a width of the light guide element is at least 3 cm and the length of the light guide element is at least 10 cm.
	In the same field of endeavor, Francis teaches wherein a width of the light guide element is at least 3 cm and the length of the light guide element is at least 10 cm. (See ¶[0051]).	The implementation of a proper sizing of the light guide element as taught by Francis would allow for proper encapsulation of all light emitting elements within the device to be properly protected. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (U.S. Publication No 2012/0302124 A1) in view of West (U.S. Publication No. 2012/0175643 A1) as applied to claim 26 above, and further in view of Francis et al. (U.S. Publication No. 2019/0280043 A1; hereinafter Francis).
	With respect to claim 34, the combination of Imazu and West fails to disclose wherein is configured to emit light simultaneously at wavelength regions of 400 to 500 nm and at wavelength regions 550 to 700 nm.
	In the same field of endeavor, Francis teaches wherein is configured to emit light simultaneously at wavelength regions of 400 to 500 nm and at wavelength regions 550 to 700 nm (See ¶[0042]). 	The emission of specific ranges of wavelengths as taught by Francis allows for specified color assignments of total emission of light, allowing for high control of the warmth and hue of light emitted from the overall device (See Francis ¶[0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 36, the combination of Imazu and West fails to disclose wherein is configured to emit light simultaneously at wavelength regions of 400 to 500 nm and at wavelength regions 550 to 700 nm.
	In the same field of endeavor, Francis teaches wherein is configured to emit light simultaneously at wavelength regions of 400 to 500 nm and at wavelength regions 550 to 700 nm (See ¶[0042]). 	The emission of specific ranges of wavelengths as taught by Francis allows for specified color assignments of total emission of light, allowing for high control of the warmth and hue of light emitted from the overall device (See Francis ¶[0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (U.S. Publication No 2012/0302124 A1) in view of West (U.S. Publication No. 2012/0175643 A1) as applied to claim 32 above, and further in view of Cramer (U.S. Publication No. 2016/0351619 A1)
	With respect to claim 37, the combination of Imazu and West fails to disclose wherein a power rating of a light emitting unit is 10 W or more.
	In the same field of endeavor, Cramer teaches wherein a power rating of a light emitting unit is 10 W or more (See ¶[0002]).	The implementation of light emitting units of 10 W or more as taught by Cramer allows for high power emission, increasing lumens of the light emission (see ¶[0002]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 	With respect to claims 23 and 24, Applicant argues that new amendments of a  “free of a printed circuit board (PCB)” are not disclosed by the prior art. Foremost, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 23 and 24. When reading the preamble in the context of the entire claim, the recitation “free of a printed circuit board (PCB)” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Regardless, Imazu discloses an intermediate structure (i.e., prefabrication element) within Figure 14 that discloses a PCB-less device with all limitations as required by the claims. 	Applicant further argues that Imazu fails to disclose “wherein a light guide element has a plurality of surface-mount LED components embedded therein, arguing that because each LED is compartmentalized, they cannot be considered a plurality. Examiner notes that this is not what the claim requires. As the entire device has light guide element [5] with multiple LEDs [3] that are embedded therein, Applicant’s interpretation of what is required by the claim is unnecessarily narrow. Nothing within the claim disallows multiple compartment as long as all plurality of LEDs are embedded within the light guide element. No structural limitations of the light guide element exclude multiple compartments, merely that it embeds the LEDs and comprises a planar first side and an opposing second side, of which [5] meets all limitations. The multiple compartmentalization is irrelevant to defining the LED components to be a plurality. 	Regarding combinations involving West and Francis, Applicant repeats arguments regarding a PCB-less structure. As previously discussed, as the limitations are within the preamble, the recitation “free of a printed circuit board (PCB)” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Regardless, Imazu discloses an intermediate structure (i.e., prefabrication element) within Figure 14 that discloses a PCB-less device with all limitations as required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	-    Matsuda (U.S. Publication No. 2017/0179344 A1) discloses an LED device
Woodgate et al. (U.S. Publication No. 2014/0016314 A1) discloses a light emitting array
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818